January 21, 2005


Ms. Lana S. Shadwick
Tx.Department of Protective & Regulatory Services
2525 Murworth, Suite 2A40
Houston, TX 77054

Ms. Nita C. Fanning
Law Office of Nita Fanning
P. O. Box 975
Waco, TX 76703-0975
Mr. Charles L. Levy
Law Office of Charles Levy
P.O. Box 459
Waco, TX 76703

RE:   Case Number:  04-0473
      Court of Appeals Number:  10-02-00345-CV
      Trial Court Number:  2001-1889-1

Style:      IN THE INTEREST OF S.A.P.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Joe Johnson |